DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 2/8/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to obviate the drawing objections and prior 112(b) rejections. Independent claims 6-8 & 15-17 are allowable as previously indicated in the non-final rejection mailed 9/7/2021. Applicant's amendments are not sufficient to overcome the prior grounds of rejection of claims 9 & 18 as described in detail below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 18, 25, & 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,769,498 (Huber). 
Independent claim 9: Huber discloses a dump bailer comprising:
a bailer body ("elongated body member 50" - fig 2) defining an interior space ("first chamber 51" and "second chamber 53") for conveying cement slurry downhole (intended use; Huber is capable of conveying cement slurry: "cement 52");
(the control mechanism inherently necessary for the operation of the pumps, valves, and tool overall) operatively connected to the bailer body for releasing 5cement slurry from the interior space (ibid); and
an agitator operatively connected to the bailer body for agitating cement slurry in the interior space ("agitators or propellers 60 for agitating the cement slurry 52" - col 3:33-37 and "pump 61"), wherein the agitator includes a pump in fluid communication with the interior space for circulating cement slurry in the interior space ("pump 61"; the claim is not worded with enough narrowness to exclude pump 61 which circulates slurry within the space and eventually expels it into the annulus via another conduit), wherein an inlet of the pump is inside the interior space (inlet at the joint between "conduit 65" and "pump 61" - fig 2) and wherein an outlet of the pump is inside the interior space (outlet at the joint between "conduit 63" and "pump 61", which is still inside the interior space. In other words, the pump may lead to a conduit which routes the slurry out of the tool, but the "outlet of the pump is" still "inside the interior space").

Independent claim 10: Huber discloses a method of delivering cement slurry to a downhole position in a well bore (title) comprising:
running a bailer downhole in a well bore (fig 2), wherein cement slurry is housed within the bailer ("cement 52");
20agitating the cement slurry within the bailer ("Arranged in a compartment 57 above the chamber 51 is an electric motor 58 to which is connected a shaft 59 which extends into the chamber 51 and serves to agitate the slurry 52 by means of propellers 60 arranged on the shaft 59" - second to last ¶ of col 2); and
releasing the cement slurry from the bailer into the well bore (first ¶ of col 3), wherein agitating includes circulating cement slurry with a pump in fluid communication with the interior space ("pump 61"; the claim is not worded with enough narrowness to exclude pump 61 which circulates slurry within the space and eventually expels it into the annulus via another conduit) wherein an inlet of the pump is inside the interior space (inlet at the joint between "conduit 65" and "pump 61" - fig 2) and wherein an outlet of the pump is inside the interior space (outlet at the joint between "conduit 63" and "pump 61", which is still inside the interior space. In other words, the pump may lead to a conduit which routes the slurry out of the tool, but the "outlet of the pump is" still "inside the interior space").

Claim 25: The method as recited in claim 18, wherein agitating includes agitating the cement slurry while the bailer is lodged or stuck in the well bore (Huber discloses that the paddles agitate the cement slurry to keep in in the mixed condition while being lowered downhole: col 5:40-42. Huber also teaches that the mixing is continued while the isolation packers are set: ¶ bridging cols 5 & 6 - "kept in the mixed condition". This would qualify as "agitating the cement slurry while the bailer is lodged in the wellbore" as the packers inhibit movement of the bailer under the current wording of the claim. The examiner also respectfully notes that the purpose of agitating the cement is to keep it mixed (as cited above) and to prevent premature setting (as is exceedingly well understood in cement application arts; see the constant mixing of conventional land based cement trucks). Therefore continuing to mix the cement if the bailer is stuck at a location where the cement is not intended to be delivered would clearly be obvious to the ordinary artisan. Indeed, such undesired downtime would be the quintessential time to keep the cement slurry mixed so that it does not settle and being to set in the tool itself before being delivered to the desired location).

Claim 26: The method as recited in claim 18, wherein releasing the cement slurry includes releasing a dump release mechanism of the bailer (actuation of motor 62 to drive pump 61).

Allowable Subject Matter
Claims 6-8, 15-17, & 19-24 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676